Case 1:19-cv-20277-AHS Document 133 Entered on FLSD Docket 02/05/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                       CASE NO.: 1:19-CV-20277-SINGHAL/MCALILEY


     MELISSA COMPERE,
     on behalf of herself and others similarly
     situated,

                    Plaintiff,

     vs.

     NUSRET MIAMI, LLC
     d/b/a NUSR-ET STEAKHOUSE and
     NUSRET GOKCE,

                    Defendants.


                      ORDER FOLLOWING DISCOVERY HEARING

           The Court held a discovery hearing today on the dispute set forth in Defendant’s

  Notice of Hearing, (ECF No. 129, 130, 131). Upon agreement of the parties, they will

  attempt to reach a stipulation that resolves the pending discovery dispute. The parties are

  hereby ORDERED to file a Notice by February 7, 2020 that advises the Court whether

  they have reached a stipulation that resolves all of the issues raised in Defendant’s Notice

  of Discovery Hearing.

           If the parties are unable to reach a stipulation, Plaintiff shall file a memorandum of

  law by February 13, 2020, not exceeding five (5) pages in length, in support of its position.

  Defendants shall file a responsive memorandum, not exceeding five (5) pages in length, by

  February 20, 2020.



                                                 1
Case 1:19-cv-20277-AHS Document 133 Entered on FLSD Docket 02/05/2020 Page 2 of 2



          DONE AND ORDERED in Chambers at Miami, Florida, this 5th day of February
  2020.


                                              ________________________________
                                              Chris M. McAliley
                                              United States Magistrate Judge



  cc:     Honorable Anuraag Singhal
          Counsel of record




                                          2
